  Case 3:20-cv-03113-E-BH Document 13 Filed 12/08/20                    Page 1 of 1 PageID 211


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANTWINETTE WILSON,                                 )
                                                   )
               Plaintiff,                          )
vs.                                                ) No. 3:20-CV-3113-E-BH
                                                   )
LINCOLN PROPERTY COMPANY                           )
doing business as Lincoln Apartment                )
Management Limited Partnership, et al.,            )
             Defendants.                           ) Referred to U.S. Magistrate Judge

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge and any objections thereto, in accordance

with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court. The

plaintiff’s Application to Proceed In District Court Without Prepaying Fees or Costs (Short Form),

filed on October 13, 2020 (doc. 4), is DENIED, and the case will be dismissed by separate judgment

for failure to prosecute or follow orders of the Court.

       SIGNED this 8th day of December, 2020.




                                              ADA BROWN
                                              UNITED STATES DISTRICT JUDGE
